     Case 2:20-cv-09955-JFW-RAO Document 15 Filed 01/06/21 Page 1 of 1 Page ID #:67



 1

 2

 3

 4                                                                             JS-6
 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                                CENTRAL DISTRICT OF CALIFORNIA
 9
      ED HULL,                                        Case No.: 2:20-cv-09955-JFW-RAOx
10
                     Plaintiff,                       Hon. John F. Walter
11
          v.
12                                                    ORDER FOR DISMISSAL WITH
      PESA’H ENTERPRISES, LLC, A                      PREJUDICE
13    CALIFORNIA LIMITED LIABILITY
      COMPANY; AND DOES 1-10,
14                                                    Action Filed: October 28, 2020
                     Defendants.                      Trial Date:   Not on Calendar
15

16

17

18             Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
19    it, and being fully advised finds as follows:
20             IT IS ORDERED THAT:

21             Plaintiff Ed Hull’s (“Plaintiff”) action against Defendant PESA'H Enterprises,
22    LLC, (“Defendant”) is dismissed with prejudice. Each party will be responsible for their
23    own fees and costs.
24

25    Dated: January 6, 2021
                                                            Hon. John F. Walter
26                                                          United States District Judge
                                                            Central District of California
27

28
                                                   1
                                   ORDER FOR DISMISSAL WITH PREJUDICE
